Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Miyazaki (U.S. Pub. No. 2010/0201657) discloses a controller (Miyazaki, controller 63, Figure 1) with an electrophoretic display (Miyazaki, electrophoretic display apparatus 100, Figure 1) and configured to carry out a driving method for driving the electrophoretic display, the electrophoretic display having a plurality of pixels each of which can be driven using either a first or a second drive scheme, wherein the first drive scheme is a global complete drive, in which a drive voltage is applied to every pixel, is effected by dividing the pixels of the display into at least two groups, and a different drive scheme is used for each group, the drive schemes differing from each other such that, for at least one transition, pixels in differing groups with the same transition between optical states will not experience the same waveform (Miyazaki, it is possible to partially rewrite a desired portion by selectively driving only the electrophoretic element 32 of the pixel 140 to which the second control line 92 and the pixel electrodes 35 are connected, ¶ [0169]) (Miyazaki, In order to convert from the white color display state shown in FIG. 4A into the black and white color display state shown in FIG. 4B, a low-level potential (e.g., 0 V) is input to the common electrode COM as shown in FIG. 4C. Then, a pulse having a rectangular waveform periodically alternating between a low level (e.g., 0 V) and a high level (e.g., 15 V) is input to the pixel electrode SEG0, and a low-level potential is input to the pixel electrode SEG1. Figures 4A, 4B, and 4C, ¶ [0079]). 
Miyazaki does not expressly teach the drive schemes differing from each other such that, for at least one transition, pixels in differing groups with the same transition between optical states will not experience the same waveform.
Miyazaki does not expressly teach the use of two drive schemes which cause two groups of pixels to go through the same transition as claimed.  
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 2-7, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 8, Miyazaki (U.S. Pub. No. 2010/0201657) teaches a controller (Miyazaki, controller 63, Figure 1) associated with an electrophoretic display (Miyazaki, electrophoretic display apparatus 100, Figure 1) and configured to carry out a driving method for driving the electrophoretic display, the electrophoretic display having a plurality of pixels (Miyazaki, pixels 40, Figure 1) wherein, (Miyazaki, it is possible to partially rewrite a desired portion by selectively driving only the electrophoretic element 32 of the pixel 140 to which the second control line 92 and the pixel electrodes 35 are connected, ¶ [0169]) (Miyazaki, In order to convert from the white color display state shown in FIG. 4A into the black and white color display state shown in FIG. 4B, a low-level potential (e.g., 0 V) is input to the common electrode COM as shown in FIG. 4C. Then, a pulse having a rectangular waveform periodically alternating between a low level (e.g., 0 V) and a high level (e.g., 15 V) is input to the pixel electrode SEG0, and a low-level potential is input to the pixel electrode SEG1. Figures 4A, 4B, and 4C, ¶ [0079]). 
Amundson (U.S. Pub. No. 2005/0280626) teaches a driving method for an electro-optic display which utilizes balanced pulse pair waveforms (Amundson, Figures 4A, 4B, and 4C). Amundson shows the balanced pulse pair waveforms being inserted into the waveform between the second reset pulse 404 and the set pulse 408 (Amundson, Figure 5B).
Miyazaki and Amundson does not expressly teach the electrophoretic display having a plurality of pixels wherein, in a pixel undergoing a white-to-white transition and lying adjacent at least one other pixel undergoing a readily visible transition, there is applied to the pixel one or more balanced pulse pairs, wherein each balanced pulse pair comprises a pair of drive pulses of opposing polarities such that the net impulse of the balanced pulse pair is substantially zero. 
Miyazaki and Amundson do not expressly teach the pixels transitioning from white to white based on a balanced pulse pair as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 9 and 10, these claims are allowable as they depend upon allowable independent claim 8.

As to independent claim 11, Kajino (U.S. Pub. No. 2009/0237392) discloses a controller (Kajino, controller 10, Figure 1) associated with an electrophoretic display (Kajino, electrophoretic display panel 1, Figure 1) and configured to carry out a driving method for driving the electrophoretic display, the electrophoretic display having a plurality of pixels (Kajino, a method for driving an electrophoretic display device that is provided with a display unit having a plurality of pixels, Abstract) with pixels which may change states as shown in figures 14 and 15 of Kajino, the white-to-white pixel is adjacent to another pixel which is changing from white-to-black.
Kajino does not expressly disclose wherein, in a pixel undergoing a white-to-white transition and lying adjacent at least one other pixel undergoing a readily visible transition, there is applied to the pixel at least one top-off pulse having a polarity which drives the pixel towards its white state. 
Kajino does not expressly teach the applying of a top off pulse to drive the pixel to its white state as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 12 and 13, these claims are allowable as they depend upon allowable independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691